         Case 1:19-cv-00106-JCG Document 36              Filed 06/23/21    Page 1 of 3




UNITED STATES COURT OF INTERNATIONAL TRADE                                    FORM 8A

                                                   )
UTTAM GALVA STEELS LIMITED,                        )
                                                   )
               Plaintiff,                          )
       v.                                          )
                                                   )
THE UNITED STATES,                                 )           Court No. 19-00106
                                                   )
               Defendant,                          )
       and                                         )
                                                   )
STEEL DYNAMICS INC.,                               )
                                                   )
                Defendant-Intervenor.              )
                                                   )

                              STIPULATION OF DISMISSAL

         PLEASE TAKE NOTICE that plaintiff, pursuant to Rule 41(a)(1)(A)(ii) of the Rules of
the United States Court of International Trade, having filed a stipulation of dismissal signed by
all parties who have appeared in this action and those actions listed on the attached schedule
hereby dismisses this action and those listed on the attached schedule.


Dated: June 23, 2021

                                            /s/ John M. Gurley
                                            John M. Gurley
                                            Aman Kakar
                                            Arent Fox LLP
                                            1717 K Street, N.W.
                                            Washington, DC 20006
                                            Tel: (202) 857-6301

                                            Counsel for Plaintiff Uttam Galva Steels Limited.


                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General

                                            JEANNE E. DAVIDSON
                                            Director

                                            /s/ Claudia Burke
        Case 1:19-cv-00106-JCG Document 36    Filed 06/23/21    Page 2 of 3




                                   CLAUDIA BURKE
                                   Assistant Director

                                   /s/ Mollie L. Finnan
                                   MOLLIE L. FINNAN
                                   Senior Trial Counsel
                                   U.S. Department of Justice
                                   Civil Division
                                   Commercial Litigation Branch
                                   PO Box 480
                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Email: Mollie.L.Finnan@usdoj.gov
                                   Telephone: (202) 353-0897

                                   Attorneys for Defendant
Dated: June 23, 2021


                                   /s/ Paul w. Jameson_______
                                   ROGER B. SCHAGRIN
                                   PAUL W. JAMESON
                                   SCHAGRIN ASSOCIATES
                                   900 7th Street, N.W.
                                   Suite 500
                                   Washington, D.C. 20001
                                   Telephone: (202) 223-1700

                                   Attorneys for Defendant-Intervenor Steel Dynamics,
                                   Inc.

Dated: June 23, 2021
         Case 1:19-cv-00106-JCG Document 36              Filed 06/23/21     Page 3 of 3




                     SCHEDULE TO STIPULATION OF DISMISSAL


             Court Number(s)                                Plaintiff(s) Name

Court No. 19-00106                            Uttam Galva Steels Limited




                                   ORDER OF DISMISSAL

        This action and those listed on the schedule set forth above, having been voluntarily
stipulated for dismissal by all parties having appeared in the action, are dismissed.



Dated: _____________________

                                             Clerk, U. S. Court of International Trade

                                             By: ________________________________
                                                 Deputy Clerk




(As added Dec. 18, 2001, eff. A pr.1, 2002; Aug. 2, 2010, eff. Sept. 1, 2010.)
